DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of copending Application No. 17/668629 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zemler et al. (US Patent No. 10,731,338).
For claim 1, Zemler et al. discloses a fire-resistant strip (fig. 2, 100) for providing a fire-rated seal to a construction gap or joint, comprising: an intumescent material layer (11) configured to expand in response to a temperature above an expansion threshold temperature; at least one heat resistant material layer (26) made of or comprising an uncoated fiberglass material (col. 12 lines 30-55, no coating is disclosed) having a melting temperature above the expansion threshold temperature of the intumescent material (inherent since it is made of glass fiber and retains the intumescent material in place after activation col. 12 lines 40-42), wherein the at least one heat resistant material layer covers the intumescent material layer; at least one adhesive layer (23) configured to secure the fire-resistant strip to a building structure or structures defining the construction gap or joint.
For claim 2, Zemler et al. discloses that the at least one heat resistant material layer comprises a first heat resistant material layer (22) and a second heat resistant material layer (26).
For claim 3, Zemler et al. discloses that the intumescent material layer (11) is positioned between the first heat resistant material layer (22) and the second heat resistant material layer (26).
For claim 4, Zemler et al. discloses that the at least one heat resistant material layer (22, 26) comprises a fiberglass mat/mesh (col. 12, lines 30-55).
For claim 5, Zemler et al. discloses a cover layer made of foil (col. 12 line 34).
For claim 6, Zemler et al. discloses that the cover layer and/or the at least one heat resistant material layer is wider than the intumescent layer to form side portions of the fire-resistant strip (fig. 2, 28, 29).
For claim 7, Zemler et al. discloses that the side portions include adhesive (fig. 2, 23, 27).
For claim 8, Zemler et al. discloses that the intumescent material layer (fig. 2, 11) is positioned between the cover layer (21) and the at least one heat resistant material layer (26).
For claim 9, Zemler et al. discloses that the adhesive layer is a double-sided adhesive tape (col. 8 lines 8-11).
For claim 10, Zemler et al. discloses that the at least one heat resistant material layer is wider than the intumescent layer to form side portions of the fire-resistant strip (fig. 2, 26, 28, 29).
For claim 11, Zemler et al. discloses that the at least one adhesive layer has a width that is less than a width of one or both of the intumescent material layer and the at least one heat resistant material (fig. 2, 23, 27).
For claim 12, Zemler et al. discloses that the width of the at least one adhesive layer is less than two-thirds of the width of one or both of the intumescent material layer and the at least one heat resistant material (fig. 2, 23, 27, inherent since the width of the adhesive is smaller than the side portions).
For claim 13, Zemler discloses that the width of the at least one adhesive layer is less than one-half of the width of one or both of the intumescent material layer and the at least one heat resistant material (fig. 2, 23, 27, inherent since the width of the adhesive is smaller than the side portions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633